Citation Nr: 0114523	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-07 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from November 1941 to June 
1946.  He was a prisoner of war (POW) from April 10, to 
August 9, 1942.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 RO decision which denied the 
veteran's claim of service connection for prostate cancer.


FINDING OF FACT

Competent evidence of a diagnosis of prostate cancer is not 
of record.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor may service incurrence of prostate cancer may be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1941 to June 
1946.  He was a prisoner of war (POW) from April 10, to 
August 9, 1942.

In August 1985, the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records had been 
destroyed in a fire at the NPRC. 

A July 1986 VA examination report reflects that the veteran's 
prostate was moderately firm and smooth.  It was also noted 
that the veteran had a history which was compatible with 
obstructive uropathy.  It was recommended that he be referred 
to the genitourinary clinic for a consultation examination.

An August 1986 VA genitourinary consultation request shows 
that the veteran complained of a history of nocturia and 
hesitancy for the previous few years.  The provisional 
diagnosis was prostatic fibrosis, with obstructive uropathy.  
Following a consultation examination, conducted in September 
1986, the assessment was obstructive symptomatology.  It was 
concluded that the veteran may benefit from a transurethral 
resection of the prostate (TURP).

A July 1995 VA compensation examination report reflects that 
the veteran claimed he had urinary difficulties.  On 
examination, the prostate gland was grade 1/2 in size with some 
induration especially about the base of the right lobe.  
Following an examination, the diagnosis was prostatic 
hypertrophy with possible obstructive uropathy.  His 
prostatic specific antigen (PSA) level was normal.  

A March 1996 VA compensation examination report shows that 
the veteran had increased hypertrophy of the prostate since 
his last examination in July 1995.  The diagnosis was benign 
prostatic hypertrophy (BPH) with definite progression in size 
since the last examination and with slight symptomatic 
improvement under medical management. 

Medical records from Citrus Valley Medical Center, dated in 
April 1996, show that the veteran was admitted with diagnoses 
of BPH and bladder outlet obstruction.  During the course of 
the hospitalization, he underwent a retropubic prostatectomy.  
Biopsies of the prostate did not reveal any malignancies. 

In September 1996, the Board denied service connection for 
obstructive uropathy of the prostate. 

In May 1998, the veteran filed a claim of service connection 
for prostate cancer. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the October 1999 RO decision, which denied 
his claim of service connection for prostate cancer due to 
the lack of evidence linking the aforementioned condition to 
military service.  The rating decision, as well as the 
statement of the case informed the veteran that medical 
evidence regarding the etiology of the disability in question 
was needed to substantiate his claim.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, statement of the case, and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  While VA has a 
duty to assist the veteran in the development of his claim, 
that duty is not "a one-way street."  If a claimant wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1996).  Service 
incurrence will be presumed for a malignant tumor, if 
manifest to a compensable level within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  (It is noted that prostate cancer is 
not one of the presumptive diseases for former POWs.  38 
C.F.R. § 3.309(c).)  Finally, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the medical evidence on file does not reflect any 
evidence that the veteran has ever had prostate cancer, 
during service or currently.  It is acknowledged that the 
veteran has received treatment for prostate problems, 
particularly BPH, over the years and underwent a retropubic 
prostatectomy in 1996; however, there is absolutely no 
evidence on file that he has ever had prostate cancer.  
Notably, in 1995, it was noted that his PSA was normal, and 
in April 1996, a biopsy of the prostate revealed no 
malignancies.  The Board is aware that a June 1996 report had 
established that there was an elevated PSA which fell from 
62.4 to 14.8.  However, more specific testing disclosed that 
he did not have carcinoma.  We conclude that the 
interpretation of the tests is more probative of whether 
there is carcinoma. 

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
that "[i]n the absence of proof of a present disability[,] 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (emphasis added); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  Because there is no evidence 
of a current and competent diagnosis of prostate cancer, the 
claim of service connection must be denied. 

The veteran's statements, in support of his claim, which are 
to the effect that he has prostate cancer which is 
attributable to service, are not cognizable evidence since, 
as a layman, he has no competence to give a medical opinion 
on the diagnosis or etiology of the disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Finally, it is noted that in his December 1999 substantive 
appeal, the veteran seemed to suggest that he was entitled to 
VA compensation for his prostate condition as the Board had 
already addressed the issue of service connection for 
prostate problems in its September 1996 decision.  In this 
regard, it is noted that the Board reviewed and denied 
service connection for obstructive uropathy of the prostate 
in its decision.  Since service connection has not been 
established for obstructive uropathy of the prostate, the 
veteran is not entitled to VA compensation for such.  
Additionally, it is noted that the veteran first raised the 
claim of service connection for prostate cancer in 1998.  
This claim of service connection for prostate cancer was 
first denied by the RO in October 1999, and is now being 
denied by the Board.  Since service connection for prostate 
cancer has not been established, the veteran is similarly not 
entitled to VA compensation for such. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for prostate cancer must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 (1990).



ORDER

Service connection for prostate cancer was denied.



		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

